1    Jody M. McCormick, WSBA #26351
2    Daniel J. Gibbons, WSBA #33036
     WITHERSPOON  KELLEY
3
     422 W. Riverside Avenue, Suite 1100
4    Spokane, WA 99201
     Phone: (509) 624-5265
5
     Fax: (509) 458-2728
6    jmm@witherspoonkelley.com
     djg@witherspoonkelley.com
7
     Attorneys for Plan Agent,
8    Critical Point Advisors, LLC
9
10
                        IN THE UNITED STATES BANKRUPTCY COURT
11                          EASTERN DISTRICT OF WASHINGTON
12

13    In re:                                             NO. 19-00467-FPC11
14
      GRAY LAND & LIVESTOCK, LLC                         MOTION TO APPROVE
15                                                       SETTLEMENT WITH GRANT
                             Debtor.                     CONSTRUCTION AND MOTION TO
16
                                                         SHORTEN TIME
17
                   I.    MOTION TO APPROVE SETTLEMENT AGREEMENT
18

19             Critical Point Advisors, LLC ("CPA"), the Plan Agent under the confirmed
20
     Second Amended Plan of Liquidation and the Trustee under the Grantor Trust
21
     Agreement, moves the Court to approve a settlement with Grant Construction Co. Inc.
22

23   Profit Sharing Plan ("Grant Construction"). The settlement with Grant Construction is
24
     straight forward. In exchange for conveyance of real property with an approximate
25
     value of $96,000.00 by CPA, Grant Construction will release its secured and unsecured
26

27   claims against the estate in the amount of $163,316.78. Grant Construction will also
28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 1                                422 W. Riverside Avenue, Suite 1100
                                                    Spokane, Washington 99201-0300
                                                                                          Phone: 509.624.5265
                                                                                          Fax: 509.458.2728



     19-00467-FPC11      Doc 405   Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 1 of 10
1    take the real property subject to past due real estate taxes in the amount of $1,578.52.
2
     Finally, the settlement fully satisfies a judgment in favor of Grant Construction avoiding
3

4    the expense and time associated with a lien avoidance action. Pursuant to the Plan,
5
     Grantor Trust Agreement and FRBP 9019(a), CPA requests that the Court approve the
6
     settlement. Because other settlements are currently before this Court, CPA will refer to
7

8    the settlement agreement which is the subject of this Motion as the "Proposed Grant
9
     Construction Settlement."
10
           As discussed below, the settlement is fair and reasonable, is in the best interest of
11

12   the estate and creditors and will result in a positive net benefit to the estate in the form
13
     of a claim resolution of $68,895.30.     Filed herewith in support of this Motion is the
14
     Declaration of Brian Birdsall.
15

16                                    I.    BACKGROUND.
17
           A.     Grant Construction Claim.
18
           Debtor is indebted under a Promissory Note dated as of March 24, 2014 in the
19

20   original principal amount of One Hundred Thousand Dollars ($100,000.00) (the
21
     "Note"). (Claim No. 15-1, Ex. 2). The Note is secured by a Mortgage, recorded with
22

23
     the Klickitat County Recorder under Instrument No. 1107500 (the "Mortgage"),

24   encumbering two parcels of agricultural real property located in Klickitat County,
25
     Washington. (Claim No. 15-1, Ex. 3).
26

27

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 2                                422 W. Riverside Avenue, Suite 1100
                                                    Spokane, Washington 99201-0300
                                                                                          Phone: 509.624.5265
                                                                                          Fax: 509.458.2728



     19-00467-FPC11     Doc 405    Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 2 of 10
1          The Note and Mortgage were assigned to Lender on March 25, 2014.                                        An
2
     Assignment of Mortgage was recorded with the Klickitat County Recorder under
3

4    Instrument No. 1107570 (the "Assignment"). (Claim No. 15-1, Ex. 4).
5
           Lender brought an action against Debtor to enforce the Note and Mortgage in the
6
     Klickitat County Superior Court, Cause No. 18-2-156-20 and obtained a Judgment and
7

8    Decree of Foreclosure on February 5, 2019 (the "Judgment"). (Claim No. 15-1, Ex. 1).
9
           On July 18, 2019, Lender timely filed a Proof of Claim in the Bankruptcy for
10
     $163,316.78 (the "Claim"). (Claim No. 15-1).
11

12         While the lien created by the Judgment, prior to the Bankruptcy, creates a lien on
13
     all of Debtor's real property located in Klickitat County under RCW 4.56.190, the
14
     Judgment is subject to avoidance under 11 U.S.C. §547 on Debtor's real property other
15

16   than the Property.
17
           Both the Debtor, in its schedules, and Grant Construction, in the Claim, value the
18
     Property at $96,000.00. (Docket No. 19; Claim No. 15-1).
19

20         B.    CPA's Power and Authority.
21
           The recitals contained in the Second Amended Plan of Liquidation (the "Plan",
22

23
     Docket No. 286) recognize that the CPA has discretion to operate the business. Docket

24   No. 286, p. 5. In addition, CPA is vested with the authority to object to Claims, resolve
25
     Disputed Claims and prosecute Avoidance Actions on behalf of the estate. Docket No.
26

27
     286, §4.4c. Likewise, the Grantor Trust Agreement specifically authorizes CPA, in

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 3                                 422 W. Riverside Avenue, Suite 1100
                                                     Spokane, Washington 99201-0300
                                                                                           Phone: 509.624.5265
                                                                                           Fax: 509.458.2728



     19-00467-FPC11       Doc 405   Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 3 of 10
1    CPA's discretion, to compromise or otherwise resolve all claims, demands, rights and
2
     actions of the Debtor or the estate. Docket No. 286, Exh. 3, §6.2. Where the demand or
3

4    complaint exceeds $25,000, CPA is required to provide notice to those creditors on the
5
     Service List. Docket No. 286, Exh. 3, §6.3. CPA is empowered to exercise sole control
6
     over the Trust Assets, manage and liquidate the Trust Assets, and engage in any
7

8    business using the Trust Assets reasonably necessary to and consistent with the
9
     liquidating and distributing purpose of the Grantor Trust, specifically with the goal of
10
     obtaining the maximum value possible for creditors. Docket No. 286, Ex. 2, §§7.2(a),
11

12   (b)(1) & 7.3(a).
13
           C.     The Proposed Grant Construction Settlement.
14
           On December 15, 2020, CPA provided notice of the Proposed Grant Construction
15

16   Settlement. Decl. of Brian Birdsall, Ex. A. In simple terms, the Proposed Grant
17
     Construction Settlement fully resolves Grant Construction's secured and unsecured
18
     claims and avoids the need for CPA to bring an avoidance action to remove the cloud on
19

20   title that the Judgment creates on all of the real property owned by the Debtor in
21
     Klickitat County. The principal terms of the settlement include:
22

23
     •     The Plan Agent/Trustee will convey the real property described in the Settlement

24   Agreement;
25

26

27

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 4                               422 W. Riverside Avenue, Suite 1100
                                                   Spokane, Washington 99201-0300
                                                                                         Phone: 509.624.5265
                                                                                         Fax: 509.458.2728



     19-00467-FPC11     Doc 405   Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 4 of 10
1    •     Grant Construction will withdraw its Proof of Claim in the Bankruptcy in the
2
     amount of $163,316.78, consisting of a secured claim in the amount of $96,600 and an
3

4    unsecured claim for the balance;
5
     •     Grant Construction will pay all out-of-pocket costs associated with the transaction
6
     set forth in the Settlement Agreement.
7

8    •     Grant Construction will assume $1,578.52 in unpaid real estate taxes on the
9
     Property.
10
           On December 29, 2020, Rick Gray filed an objection to the Proposed Grant
11

12   Construction Settlement (the "Objection") raising no substantive reason for the
13
     Objection, but only seeking more time to evaluate the Proposed Grant Construction
14
     Settlement. (Docket No. 404). The filing of the Objection requires CPA to seek court
15

16   approval of the Proposed Grant Construction Settlement. Therefore, CPA requests that
17
     the Court grant this Motion and approve the Proposed Grant Construction Settlement.
18
                                        II.   ARGUMENT.
19

20         As stated above, the Plan and Grantor Trust Agreement grant CPA the authority
21
     to settle matters. In the event of an objection where the amount at issue exceeds
22

23
     $25,000, CPA must obtain court approval of the settlement. Docket No. 286, Ex. 2,

24   §6.3. Settlement of this matter is well within the authority vested in CPA under the Plan
25
     and Grantor Trust Agreement. In addition, the Proposed Grant Construction Settlement
26

27
     satisfies the requirements of Federal Rule of Bankruptcy Procedure 9019(a). FRBP

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 5                               422 W. Riverside Avenue, Suite 1100
                                                   Spokane, Washington 99201-0300
                                                                                         Phone: 509.624.5265
                                                                                         Fax: 509.458.2728



     19-00467-FPC11     Doc 405   Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 5 of 10
1    9019(a) provides "On motion by the trustee and after notice and a hearing, the court may
2
     approve a compromise or settlement. Notice shall be given to creditors, the United
3

4    States trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any
5
     other entity as the court may direct." Compromise and settlements are favored under the
6
     law and by the Courts. Martin v. Kane (In re A&C Props.), 784 F.2d 1377, 1381 (9th
7

8    Cir. 1986).    Accordingly, the Bankruptcy Court has "great latitude in approving
9
     compromise agreements." In re Woodson, 839 F.2d 610, 620 (9th Cir. 1988). In
10
     considering approval of settlements, the Court focuses on determining whether the
11

12   Proposed Grant Construction Settlement is reasonable under the circumstances. Id.
13
           The inquiry "turns on the question of whether the compromise is in the best
14
     interest of the estate." Wells Fargo Bank, N.A. v. Guy F. Atkinson Co. (In re Atkinson),
15

16   242 B.R. 497, 502 (9th Cir. B.A.P. 1999). The Court's role in reviewing settlements
17
     under Rule 9019(a) is limited. In re Pac. Gas & Elec., 304 B.R. 395, 416 (Bankr. N.D.
18
     Cal. 2004). The Court does not conduct an exhaustive investigation or conduct a mini-
19

20   trial on the merits of the issues. Id. Rather, the Court need only find that the settlement
21
     was negotiated in good faith and is reasonable, fair and equitable. Id. The benchmark is
22

23
     that a settlement agreement must "'not fall below the lowest point in the range of

24   reasonableness.'" Id. at 417 (quoting In re Drexel Burnham Lambert Group, Inc., 134
25
     B.R. 493, 496-97 (Bankr. S.D.N.Y. 1991)).
26

27

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 6                                422 W. Riverside Avenue, Suite 1100
                                                    Spokane, Washington 99201-0300
                                                                                          Phone: 509.624.5265
                                                                                          Fax: 509.458.2728



     19-00467-FPC11     Doc 405    Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 6 of 10
1          The Court considers four factors to determine if the settlement is fair, reasonable
2
     and adequate:
3

4          (a) The probability of success in litigation; (b) the difficulties if any, to be
           encountered in collection; (c) the complexity of the issues involved, the
5
           expense, inconvenience and delay necessarily attending it; (d) the
6          paramount interest of the creditors and a proper deference to their
           reasonable views in the premises.
7

8          Martin v. Kane, (In re A & C Props.), 784 F.2d at 1381. Importantly, "it is not
9
     necessary to satisfy each of these factors provided that the factors as a whole favor
10
     approving the settlement. Pac. Gas & Elec. Co., 304 B.R. at 417 (citing In re WCI
11

12   Cable, Inc., 282 B.R. 457, 473-74 (Bankr. D. Or. 2002)). As a whole, these factors
13
     weigh in favor of approval of the Proposed Grant Construction Settlement.
14
           A. The Probability of Success in Litigation.
15

16         The Proposed Grant Construction Settlement reflects where the parties would end
17
     up after an avoidance action or future pursuant of the Claim. As the Property provides
18
     no value to the estate, the Property would likely have been abandoned by the CPA. The
19

20   avoidance action would likely have been successful as the Judgment was entered well
21
     within the look back period set forth in 11 U.S.C. §547. The parties get to the same
22

23
     result with the settlement without the cost and delay of litigation. Accordingly, the

24   Proposed Grant Construction Settlement is a fair and reasonable compromise. Decl. of
25
     Brian Birdsall, ¶ 6. As stated above, the authority and discretion to compromise this
26

27
     claim is vested in CPA under the Plan and Grantor Trust Agreement.

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 7                                422 W. Riverside Avenue, Suite 1100
                                                    Spokane, Washington 99201-0300
                                                                                          Phone: 509.624.5265
                                                                                          Fax: 509.458.2728



     19-00467-FPC11     Doc 405    Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 7 of 10
1          B. The Difficulties, if Any, to be Encountered in Collection.
2
           This factor is not relevant under the circumstance here. A money judgment will
3

4    not be the relief sought by CPA in any litigation with the Grant Construction. Rather, if
5
     litigated, this matter will result in an order of this court avoiding the Judgment. No
6
     particular difficulty would be encountered in collection because in the event CPA were
7

8    to prevail in litigation with the Grant Construction, CPA would not be seeking to collect.
9
           C. Complexity of the Issues, Time and Expense of Litigation, Inconvenience and
10            Delay
11
           The litigation necessary to avoid the Judgment is not complex.                                        The issues
12
     between the Grant Construction and CPA are fairly straight forward. The Proposed
13

14   Grant Construction Settlement recognizes the reality of the situation and simply puts the
15
     parties in the position they would be after lien avoidance and abandonment of the
16
     Property. It completely avoids needless delay and expense. This element is clearly
17

18   satisfied by the settlement.
19
           D. Interest of Creditors.
20
           Notably, no creditor receiving notice of the Proposed Grant Construction
21

22   Settlement has objected. In addition, creditors will have the opportunity to object to this
23
     Motion in the event they disagree with CPA's view of the Proposed Grant Construction
24

25
     Settlement. Mr. Gray has not filed a proof of claim in this case, and the deadline for

26   doing so has long passed. Mr. Gray's interest is not relevant here. Further, Mr. Gray
27

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 8                                 422 W. Riverside Avenue, Suite 1100
                                                     Spokane, Washington 99201-0300
                                                                                           Phone: 509.624.5265
                                                                                           Fax: 509.458.2728



     19-00467-FPC11     Doc 405     Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 8 of 10
1    doesn't state a substantive reason for the Objection. He simply seeks more time to
2
     evaluate the settlement.
3

4          The Proposed Grant Construction Settlement is in the best interest of creditors not
5
     only because it fully resolves the claim of Grant Construction and because it reduces
6
     unsecured claims by $67,316.78. This dollar for dollar increases the likelihood that
7

8    other unsecured creditors will be paid.
9
10                              III.   MOTION TO SHORTEN TIME

11         Pursuant to LBR 2002-1(c)(2) CPA requests that the notice period for the above
12
     Motion to Approve Settlement be shortened and that all objections to said motion be
13

14   filed with the Court and served as set forth in a separate notice. CPA shall file a notice

15   of hearing setting hearing on the above motion at such date and time as the Court may
16
     direct. There is good cause for shortening time, including obtaining a determination of
17

18   the Motion to Approve Settlement with Grant Construction as the objection to the
19   settlement does not set forth a basis for the objection and is part of a long pattern of
20
     delay by Rick Gray in payment of his creditors.
21

22                                        IV.   CONCLUSION.
23         For the reasons set forth above, the Court should approve the Proposed Grant
24
     Construction Settlement on shortened time.                         The Proposed Grant Construction
25

26   Settlement is fair and reasonable, will benefit creditors, and fully resolve a claim against
27   the estate.
28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 9                                    422 W. Riverside Avenue, Suite 1100
                                                        Spokane, Washington 99201-0300
                                                                                              Phone: 509.624.5265
                                                                                              Fax: 509.458.2728



     19-00467-FPC11     Doc 405        Filed 12/31/20      Entered 12/31/20 13:43:22                     Pg 9 of 10
1         DATED this 31st day of December, 2020.
2

3
                                          WITHERSPOON  KELLEY
4
                                          By:      /s/ Daniel J. Gibbons
5
                                                  Daniel J. Gibbons, WSBA #33036
6                                                Attorneys for Plan Agent,
                                                 Critical Point Advisors, LLC
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   MOTION TO APPROVE
     SETTLEMENT AND MOTION TO
     SHORTEN TIME- 10                             422 W. Riverside Avenue, Suite 1100
                                                  Spokane, Washington 99201-0300
                                                                                        Phone: 509.624.5265
                                                                                        Fax: 509.458.2728



     19-00467-FPC11   Doc 405   Filed 12/31/20     Entered 12/31/20 13:43:22                      Pg 10 of 10
